IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-9,710-31


TERRY LEE WALLS, Relator

v.

 178TH DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 982718-C

FROM HARRIS COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas
corpus in the 178th District Court of Harris County, that more than 35 days have elapsed, and
that the application  has not yet been forwarded to this Court. Relator contends that the
district court entered an order designating issues in December, 2006.
	 In these circumstances, additional facts are needed.  The respondent, the judge of the
178th  District Court of Harris County, is ordered to file a response with this Court by having
the District Clerk submit the records on such habeas corpus applications or by setting out the
reasons that no findings have been made since the order designating issues was entered.  This
application for leave to file a writ of mandamus will be held in abeyance until the respondent
has submitted the appropriate response.  Such response shall be submitted within 30 days of
the date of this order.

Filed: November 14, 2007
Do not publish